In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of Case Leasing & Rental’s motion for leave to intervene for a limited purpose,
It is ordered by the court that the motion for leave to intervene is denied.
Upon consideration of relators’ motion for substitution of parties,
It is ordered by the court that the motion is granted. The executors of the Estate of Marilyn M. Kuhn are hereby substituted as a party in this action in place of Marilyn M. Kuhn.
Cdpp, J., not participating.